Exhibit 10.37

ALTERNATE FORM

GSI COMMERCE, INC.

2005 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT GRANT NOTICE

GSI Commerce, Inc. (the “Company”), pursuant to Section 7(c) of its 2005 Equity
Incentive Plan (the “Plan”), hereby awards to you as a Participant under the
Plan a Restricted Stock Unit for the number of shares (the “Shares”) set forth
below (the “Award”). This Award is subject to all of the terms and conditions as
set forth herein and in (i) the applicable Restricted Stock Unit Agreement and
the your Restricted Stock Unit Election Agreement, both of which are attached
hereto and incorporated herein in their entirety, and (ii) the Plan, which is
available on the Company’s Intranet under the Legal and Human Resources sections
and incorporated herein in its entirety.

 

Participant:  

 

  Date of Grant:  

 

  Number of Shares subject to Award:  

 

  Consideration:   Your Services to the Company  

Vesting Schedule: The shares subject to this Award will vest in accordance with
the following schedule; provided that the vesting will cease upon the
termination of your Continuous Service:

 

                     of the total number of shares subject to the Award will
vest on  ¨    the Date of Grant  ¨    the first annual anniversary of the Date
of Grant  ¨                        ; and                      of the total
number of shares will vest  ¨    annually  ¨    monthly thereafter over the next
                     years.

Change in Control: If a Change in Control occurs and as of, or within six
(6) months after, the effective time of such Change in Control your Continuous
Service terminates due to an involuntary termination (not including death or
Disability) by the Company without Cause, then the following number of then
unvested shares subject to this Award will automatically vest, if at all,
immediately upon the termination of your Continuous Service:

 

¨ No additional unvested shares will be accelerated

 

¨ A number shares equal to the number of shares that would have vested over the
                     (    ) months following such termination of Continuous
Service had you remained employed by the Company, but not in excess of the
number of then unvested shares covered by such Award

 

¨ All unvested shares subject to the Award will immediately accelerate



--------------------------------------------------------------------------------

Parachute Payments: If any payment or benefit you would receive pursuant to a
Change in Control from the Company or otherwise (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment will be reduced to the Reduced
Amount. The “Reduced Amount” will be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in your receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction will occur in the following
order unless you elect in writing a different order (provided, however, that
such election will be subject to Company approval if made on or after the
effective date of the event that triggers the Payment): reduction of cash
payments; cancellation of accelerated vesting of Stock Awards (as defined in the
Plan); reduction of employee benefits. In the event that acceleration of vesting
of Stock Award compensation is to be reduced, such acceleration of vesting will
be cancelled in the reverse order of the date of grant of your Stock Awards
unless you elect in writing a different order for cancellation.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control will perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, then the Company will appoint a nationally recognized
accounting or consulting firm to make the determinations required hereunder. The
Company will bear all expenses with respect to the determinations by such firm
required to be made hereunder.

The firm engaged to make the determinations hereunder will provide its
calculations, together with detailed supporting documentation, to you and the
Company within fifteen (15) calendar days after the date on which your right to
a Payment is triggered (if requested at that time by you or the Company) or such
other time as requested by you or the Company. If the firm determines that no
Excise Tax is payable with respect to a Payment, either before or after the
application of the Reduced Amount, it will furnish the Company and you with an
opinion reasonably acceptable to you that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the firm made
hereunder will be final, binding and conclusive upon you and the Company.



--------------------------------------------------------------------------------

Additional Terms/Acknowledgements: You acknowledge receipt of, and understand
and agree to, this Restricted Stock Unit Grant Notice, the Restricted Stock Unit
Agreement and the Plan. You also acknowledge receipt of the 2005 Equity
Incentive Plan Prospectus. You further acknowledge that as of the Date of Grant,
this Restricted Stock Unit Grant Notice, the Restricted Stock Unit Agreement,
the Restricted Stock Unit Election Agreement and the Plan set forth the entire
understanding between you and the Company regarding the acquisition of stock in
the Company pursuant to this Award and supersede all prior oral and written
agreements on that subject with the exception of (i) Stock Awards (as defined in
the Plan) previously granted and delivered to you under the Plan, and (ii) the
following agreements only:

 

    Other Agreements:  

 

     

 

 

GSI COMMERCE, INC.     PARTICIPANT By:  

 

   

 

  Signature     Signature Name:  

 

    Name:  

 

  Print       Print Title:  

 

    Date:  

 

Date:  

 

     

ATTACHMENTS: Restricted Stock Unit Agreement and Restricted Stock Unit Election
Agreement



--------------------------------------------------------------------------------

GSI COMMERCE, INC.

2005 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to your Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement (the “Agreement”), GSI Commerce, Inc. (the
“Company”) has granted you a Restricted Stock Unit under Section 7(c) of the GSI
Commerce, Inc. 2005 Equity Incentive Plan (the “Plan”) for the number of shares
of the Company’s common stock (the “Common Stock”) indicated in the Grant Notice
(collectively, the “Award”). Defined terms not explicitly defined in this
Agreement but defined in the Plan or Grant Notice will have the same definitions
as in the Plan.

The details of your Award are as follows.

1. DISTRIBUTION OF SHARES OF COMMON STOCK. The Company will deliver to you a
number of shares of Common Stock equal to the number of vested shares of Common
Stock subject to your Award on the vesting date or dates provided in your Grant
Notice; provided, however, that if the first vesting date occurs no sooner than
12 months following the Date of Grant specified in your Grant Notice and if,
within the 30-day period following the Date of Grant indicated on your Grant
Notice, you elect to defer delivery of such shares of Common Stock beyond the
vesting date, then the Company will deliver such shares to you on the date or
dates that you so elect (the “Settlement Date”). If such deferral election is
made, the Board (or appropriate committee thereof) will, in its sole discretion,
establish the rules and procedures for such deferrals.

2. CONSIDERATION. The Common Stock delivered to you on the Settlement Date shall
be deemed paid, in whole or in part, in consideration of your services to the
Company in the amounts and to the extent required by law.

3. VESTING. Subject to the limitations contained herein, your Award will vest as
provided in the Grant Notice; provided that vesting will cease upon the
termination of your Continuous Service. Notwithstanding the foregoing, if you
elect to defer receipt of the shares pursuant to Section 1 of this Agreement,
then any shares subject to this Award that would otherwise vest within the
12-month period following the date of such election shall instead vest on the
date that is 12 months following the date of your election to defer.

4. NUMBER OF SHARES. The number of shares of Common Stock subject to your Award
referenced in your Grant Notice may be adjusted from time to time for
Capitalization Adjustments as set forth in the Plan.

5. CONDITIONS TO ISSUANCE AND DELIVERY OF SHARES. Notwithstanding any other
provision of this Agreement or the Plan, the Company will not be obligated to
issue or deliver any shares of Common Stock pursuant to this Agreement (i) until
all conditions to the Award have been satisfied or removed, (ii) until, in the
opinion of counsel to the Company, all applicable Federal and state laws and
regulations have been complied with, (iii) if the outstanding Common Stock is at
the time listed on any stock exchange or included for



--------------------------------------------------------------------------------

quotation on an inter-dealer system, until the shares to be delivered have been
listed or included or authorized to be listed or included on such exchange or
system upon official notice of notice of issuance, (iv) if it might cause the
Company to issue or sell more shares of Common Stock that the Company is then
legally entitled to issue or sell, and (v) until all other legal matters in
connection with the issuance and delivery of such shares have been approved by
counsel to the Company.

6. EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award. This Restricted Stock Unit
Agreement shall be deemed to be signed by the Company and you upon the
respective signing by the Company and you of the Restricted Stock Unit Grant
Notice to which it is attached.

7. NON-TRANSFERABILITY. Your Award is not transferable, except by will or by the
laws of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, will thereafter be
entitled to receive any distribution of Shares pursuant to Section 1 of this
Agreement.

8. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award will obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors or Employees to
continue any relationship that you might have as a DSirector or Consultant for
the Company or an Affiliate.

9. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares of Common Stock pursuant to
this Agreement. You will not have voting or any other rights as a stockholder of
the Company with respect to the shares of Common Stock purchased pursuant to
this Agreement until such shares are issued to you pursuant to Section 1 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, will create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.

10. WITHHOLDING OBLIGATIONS.

(a) On or before the time you receive a distribution of shares pursuant to your
Award, or at any time thereafter as requested by the Company, you hereby
authorize withholding from, at the Company’s election, vested shares of Common
Stock distributable to you, payroll and any other amounts payable to you and
otherwise agree to make adequate provision for, as

 

2.



--------------------------------------------------------------------------------

determined by the Company, any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company or an Affiliate, if
any, which arise in connection with your Award.

(b) Unless the tax withholding obligations of the Company or any Affiliate are
satisfied, the Company will have no obligation to issue a certificate for such
shares of Common Stock.

11. NOTICES. All notices with respect to the Plan shall be in writing and shall
be hand delivered or sent by first class mail or reputable overnight delivery
service, expenses prepaid. Notice may also be given by electronic mail or
facsimile and shall be effective on the date transmitted if confirmed within 24
hours thereafter by a signed original sent in a manner provided in the preceding
sentence. Notices to the Company or the Board shall be delivered or sent to
GSI’s headquarters, 935 First Avenue, King of Prussia, PA 19406, to the
attention of its Chief Financial Officer and its General Counsel. Notices to any
Participant or holder of shares of Common Stock issued pursuant to an Award
shall be sufficient if delivered or sent to such person’s address as it appears
in the regular records of the Company or its transfer agent.

12. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and will not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

13. AMENDMENT. This Agreement may be amended only by a writing executed by the
Company and you which specifically states that it is amending this Agreement.
Notwithstanding the foregoing, this Agreement may be amended solely by the Board
(or appropriate committee thereof) by a writing which specifically states that
it is amending this Agreement, so long as a copy of such amendment is delivered
to you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board (or appropriate committee thereof) reserves the right to
change, by written notice to you, the provisions of this Agreement in any way it
may deem necessary or advisable to carry out the purpose of the grant as a
result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change will be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.

14. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns. Your rights and obligations
under your Award may not be assigned by you, except with the prior written
consent of the Company.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

 

3.



--------------------------------------------------------------------------------

15. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control; provided, however, that Section 1
of this Agreement will govern the timing of any distribution of Shares under
your Award. The Board (or appropriate committee thereof) will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Board (or appropriate committee
thereof) will be final and binding upon you, the Company, and all other
interested persons. No member of the Board (or appropriate committee thereof)
will be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.

16. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any subsidiary except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any subsidiary’s employee
benefit plans.

17. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflicts of laws rules.

18. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

4.



--------------------------------------------------------------------------------

GSI COMMERCE, INC.

2005 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT ELECTION AGREEMENT

Please complete this Election Agreement and return a signed copy to the Human
Resources Department of GSI Commerce, Inc. (the “Company”) by
                        , 20    .

NOTE: THIS ELECTION AGREEMENT MUST BE COMPLETED AND RETURNED WITHIN 30 DAYS OF
THE DATE OF GRANT AS INDICATED ON THE APPLICABLE RESTRICTED STOCK UNIT GRANT
NOTICE. IF THE FIRST VESTING DATE OCCURS NO SOONER THAN 12 MONTHS FOLLOWING THE
DATE OF GRANT AND IF, WITHIN THE 30-DAY PERIOD FOLLOWING THE DATE OF GRANT
INDICATED ON YOUR GRANT NOTICE, YOU ELECT TO DEFER DELIVERY OF SUCH SHARES
BEYOND THE VESTING DATE, THEN THE COMPANY WILL DELIVER THE SHARES TO YOU ON THE
DATE OR DATES THAT YOU ELECT. IN ADDITION, ANY SHARES SUBJECT TO THE AWARD THAT
WOULD OTHERWISE VEST WITHIN THE 12-MONTH PERIOD FOLLOWING THE DATE OF SUCH
ELECTION SHALL INSTEAD VEST ON THE DATE THAT IS 12 MONTHS FOLLOWING THE DATE OF
YOUR ELECTION TO DEFER.

Defined terms not explicitly defined in this Election Agreement but defined in
the Company’s 2005 Equity Incentive Plan (the “Plan”) or your Restricted Stock
Unit Agreement (the “Award Agreement”) shall have the same definitions as in
such documents.

 

Name:     SS #:     

 

    

 

INSTRUCTIONS

In making this election, the following rules apply:

 

•   You may elect a Settlement Date that occurs after the date of vesting of the
shares of the Company’s Common Stock (the “Shares”) subject to the applicable
Restricted Stock Unit Grant Notice (the “Grant Notice”) and Award Agreement
(collectively, the “Award”). The “Settlement Date” is the date as of which you
will receive the Shares that you elected to defer below. Unless you timely elect
otherwise on this Election Agreement, the Shares will be issued to you on the
vesting date as indicated on your Restricted Stock Unit Grant Notice (the “Grant
Notice”).

 

•   This Election Agreement is irrevocable.

 

•   If no Settlement Date is elected, then the issuance of vested Shares will
occur upon the vesting date(s) indicated on your Grant Notice.

 

•   Notwithstanding any provision in this Election Form or your Grant Notice,
Award Agreement or the Plan to the contrary, the issuance of the vested Shares
shall be made in a manner that complies with the requirements of Code
Section 409A, which may include, without limitation, deferring the payment of
such benefit for six (6) months after your termination of Continuous Service;
provided, however, that nothing in this paragraph shall require the payment of
benefits to you earlier than they would otherwise be payable under the Award.



--------------------------------------------------------------------------------

DEFERRAL ELECTION

I hereby irrevocably elect to defer receipt of the Shares subject to the
above-referenced Award until the following date(s) and in the following
increment(s). I acknowledge that only vested Shares will be issued to me and
that the Settlement Date may occur after vesting. (CHOOSE ONE ALTERNATIVE BELOW)

ALTERNATIVE #1 (ON VESTING DATE):

¨  I elect to have my vested Shares issued to me on the vesting date(s)
indicated on my Grant Notice.

ALTERNATIVE #2: (SPECIFIED DATE(S) — CHECK BOXES THAT APPLY)

 



A.    ¨   

 

     ___________________________________       Number     
Month                        Day                         Year B.    ¨   

 

     ___________________________________       Number     
Month                        Day                         Year C.    ¨   

 

     ___________________________________       Number     
Month                        Day                         Year D.    ¨   

 

     ___________________________________       Number     
Month                        Day                         Year E.    ¨   
Notwithstanding the election that I made in A-D above, I elect to have my vested
Shares issued to me on the following date,
in the event such date occurs prior to the date(s) selected above (check boxes
that apply):    ¨             days following my termination of Continuous
Service    ¨    Immediately upon a Change in Control    ¨    Upon the earlier of
a Change in Control or          days following my termination of Continuous
Service

 

•   You may elect up to four different Settlement Dates for receipt of the
Shares in increments of 25%. For example, if you have 10,000 Shares covered by
your Award, you may elect up to four different Settlement Dates — one Settlement
Date related to each increment of 2,500 Shares.

 

•   The vested Shares will be transferred to you on February 1 (or, if not a
business day, the first business day thereafter) of the year in which you select
to defer receipt of the Shares, unless you specifically select a different
Settlement Date in that year.

ALTERNATIVE #3 (SPECIFIED EVENT – CHECK ONE BOX):

I elect to have my vested Shares issued to me on the following event (check
boxes that apply):

¨              days following my termination of Continuous Service

¨ Upon the earlier of a Change in Control or      days following my termination
of Continuous Service



--------------------------------------------------------------------------------

Manner of Transfer

All of the Shares you are entitled to receive on the Settlement Date specified
in this Election Agreement will be transferred to you on or as soon as
practicable after such Settlement Date.

Terms and Conditions

By signing this form, you hereby acknowledge your understanding and acceptance
of the following:

 

l. Company Right to Early Transfer. Notwithstanding any election made herein,
the Company reserves the right to transfer to you all of the vested and then
unissued Shares subject to the applicable Award and subject to this Election
Agreement at any time following the termination of your employment with the
Company or any Affiliate.

 

2. Withholding. The Company shall have the right to deduct from all deferrals or
payments hereunder, any federal, state, or local tax required by law to be
withheld.

 

3. Nonassignable. Your rights and interests under this Election Agreement may
not be assigned, pledged, or transferred other than as provided in the Plan.

 

4. Bookkeeping Account. The Company will establish a bookkeeping account to
reflect the number of Shares that you acquired pursuant to your Award and the
Fair Market Value such Shares that are subject to this Election Agreement.

 

5. Stock Certificates. Share certificates (each, a “Certificate”) evidencing the
issuance of the Shares pursuant to your Award shall be issued to you as of the
applicable Settlement Dates (or such earlier date payment is to be made pursuant
to this Election Agreement) and shall be registered in your name. Subject to the
withholding requirements outlined above, Certificates representing the
unrestricted Shares will be delivered to you as soon as practicable after the
Settlement Date.

 

6. Change in Control. As used in this Election Agreement, “Change in Control”
shall have the meaning contained in the Plan or the Award Agreement; provided
however, that a distribution upon a Change in Control shall only occur if such
distribution complies with the distribution requirements of Code Section 409A
and the regulations promulgated thereunder.

 

7. Governing Law. This Agreement shall be construed and administered according
to the laws of the State of Delaware.

By executing this Election Agreement, I hereby acknowledge my understanding of
and agreement with all the terms and provisions set forth in this Election
Agreement.

 

Participant

  GSI Commerce, Inc.

 

  By:  

 

    Name:  

 

    Title:  

 

Date:  

 

  Date:  

 